

117 HR 99 IH: Citizen Legislature Anti-Corruption Reform of Congress Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 99IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Fitzpatrick (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit a single bill or joint resolution presented by Congress to the President from containing multiple subjects and to require the equal application of laws to Members of Congress.1.Short titleThis Act may be cited as the Citizen Legislature Anti-Corruption Reform of Congress Act or the CLEAN Congress Act.2.Prohibiting multiple subjects in single bill(a)In generalEach bill, order, resolution, or vote submitted by Congress to the President under section 7 of article I of the Constitution of the United States shall embrace no more than one subject, and that subject shall be clearly and descriptively expressed in the title of the bill, order, resolution or vote.(b)Effective dateSubsection (a) shall apply with respect to the One Hundred Seventeenth Congress and each succeeding Congress.3.Requiring equal application of laws to Members of Congress(a)In generalNotwithstanding any other provision of law, any provision of law that provides an exception in its application to a Member of Congress or an employee of the office of a Member of Congress shall have no effect.(b)Clarification relating to exercise of official or representational dutiesSubsection (a) shall not be construed to apply to provisions of law or rules which permit Members of Congress or employees of offices of Members of Congress to carry out official duties that are tied directly to lawmaking, including provisions or rules permitting Members and employees to enter and use the United States Capitol, the United States Capitol grounds, and other buildings and facilities.(c)DefinitionIn this section, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.